
	
		II
		111th CONGRESS
		2d Session
		S. 3787
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 15, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend and modify the benefits available in empowerment zones and other
		  tax-incentive areas, to require the Secretary of Commerce to establish a
		  program for the award of grants to States to establish revolving loan funds for
		  small and medium-sized manufacturers to improve energy efficiency and produce
		  clean energy technology, to amend the Internal Revenue Code of 1986 to provide
		  a tax credit for farmers’ investments in value-added agriculture, and for other
		  purposes.
	
	
		1.Short title; etc
			(a)Short titleThis Act may be cited as the
			 Upstate Works
			 Act.
			(b)Amendment of 1986 codeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				etc.
					TITLE I—Investments for manufacturing progress and clean
				technology
					Sec. 101. Clean energy manufacturing revolving loan fund
				program.
					Sec. 102. Clean
				energy and efficiency manufacturing partnerships.
					Sec. 103. Technical
				amendments.
					TITLE II—Agricultural producers value-added investment tax
				credit
					Sec. 201. Credit for
				farmer investment in value-added agricultural property.
					TITLE III—Training grants for employees
					Sec. 301. Definition of Secretary.
					Sec. 302. Authorization.
					Sec. 303. Use of amounts.
					Sec. 304. Requirement of matching funds.
					Sec. 305. Limit on administrative expenses.
					Sec. 306. Authorization of appropriations.
					TITLE IV—Tax credits to expand broadband access
					Sec. 401. Credit for
				property used to furnish broadband services in rural areas.
					TITLE V—Supporting investment in urban centers
					Sec. 501. Extension
				of benefits.
					Sec. 502. Expansion
				of businesses eligible for benefits; expansion of eligible business
				activities.
					Sec. 503.
				Modifications permitting expansion of designated areas.
					Sec. 504. Expanded
				use of tax-exempt bonds.
					Sec. 505. Other
				modifications.
					Sec. 506. Grants for
				awareness of zone benefits and technical assistance to small
				business.
					Sec. 507. Effective
				date.
				
			IInvestments for manufacturing progress and
			 clean technology
			101.Clean energy manufacturing revolving loan
			 fund programThe National
			 Institute of Standards and Technology Act (15 U.S.C. 271 et seq.) is amended by
			 inserting after section 26 the following:
				
					27.Clean energy manufacturing revolving loan
				fund program
						(a)PurposesThe purposes of this section are—
							(1)to develop the long-term manufacturing
				capacity of the United States;
							(2)to create jobs through the retooling and
				expansion of manufacturing facilities to produce clean energy technology
				products and energy efficient products;
							(3)to improve the long-term competitiveness of
				domestic manufacturing by increasing the energy efficiency of manufacturing
				facilities; and
							(4)to assist small and medium-sized
				manufacturers diversify operations to respond to emerging clean energy
				technology product markets.
							(b)DefinitionsIn this section:
							(1)Clean energy technology
				productThe term clean
				energy technology product means technology products relating to—
								(A)wind turbines;
								(B)solar energy;
								(C)fuel cells;
								(D)advanced batteries, battery systems, or
				storage devices;
								(E)biomass equipment;
								(F)geothermal equipment;
								(G)advanced biofuels;
								(H)ocean energy equipment;
								(I)carbon capture and storage;
								(J)such other products as the Secretary
				determines—
									(i)relate to the production, use,
				transmission, storage, control, or conservation of energy;
									(ii)reduce greenhouse gas
				concentrations;
									(iii)achieve the earliest and maximum emission
				reductions within a reasonable period per dollar invested;
									(iv)result in the fewest non-greenhouse gas
				environmental impacts; and
									(v)(I)reduce the need for additional energy
				supplies by—
											(aa)using existing energy supplies with greater
				efficiency; or
											(bb)transmitting, distributing, or transporting
				energy with greater effectiveness through the infrastructure of the United
				States; or
											(II)diversify the sources of energy supply of
				the United States—
											(aa)to strengthen energy security; and
											(bb)to increase supplies with a favorable
				balance of environmental effects if the entire technology system is
				considered.
											(2)Energy efficient productThe term energy efficient
				product means a product that the Secretary, in consultation with the
				Secretary of Energy, determines—
								(A)consumes significantly less energy than the
				average amount that all similar products consumed on the day before the date of
				the enactment of this Act; or
								(B)is a component, system, or group of
				subsystems that is designed, developed, and validated to optimize the energy
				efficiency of a product.
								(3)ProgramThe term Program means the
				grant program established pursuant to
				 subsection
				(c)(1).
							(4)Revolving loan fundThe term revolving loan fund
				means a revolving loan fund described in subsection (d).
							(5)Small or medium-sized
				manufacturerThe term
				small or medium-sized manufacturer means a manufacturer that
				employs fewer than 500 full-time equivalent employees at a manufacturing
				facility that is not owned or controlled by an automobile manufacturer.
							(c)Grant program
							(1)EstablishmentNot later than 120 days after the date of
				the enactment of this section, the Secretary shall establish a program under
				which the Secretary shall award grants to States to establish revolving loan
				funds to provide loans to small or medium-sized manufacturers to finance the
				cost of—
								(A)reequipping, expanding, or establishing
				(including applicable engineering costs) a manufacturing facility in the United
				States to produce—
									(i)clean energy technology products;
									(ii)energy efficient products; or
									(iii)integral component parts of clean energy
				technology products or energy efficient products; or
									(B)reducing the energy intensity or greenhouse
				gas production of a manufacturing facility in the United States, including
				using energy intensive feedstocks.
								(2)Maximum
				amountThe Secretary may not
				award a grant under the Program in an amount that exceeds $500,000,000 in any
				fiscal year.
							(d)Criteria for awarding grants
							(1)Matching
				fundsThe Secretary may not
				award a grant to a State under the Program unless the State ensures that not
				less than 20 percent of the amount of each loan provided by the State under the
				Program originates from non-Federal sources.
							(2)Administrative costsGrants under the Program may only be used
				for the costs of administering the revolving loan fund, in accordance with
				regulations promulgated by the Secretary.
							(3)ApplicationEach State seeking a grant under the
				Program shall submit an application to the Secretary in such form, in such
				manner, and containing such information as the Secretary considers
				appropriate.
							(4)EvaluationThe Secretary shall evaluate and prioritize
				each application submitted by a State for a grant under the Program on the
				basis of—
								(A)the description of—
									(i)the revolving loan fund to be established
				with the grant; and
									(ii)how such revolving loan fund is expected to
				achieve the purposes described in
				 subsection
				(a);
									(B)whether the State will be able to provide
				loans from the revolving loan fund to small or medium-sized manufacturers
				within 120 days after receiving the grant;
								(C)a description of how the State is planning
				to coordinate the administration of the revolving loan fund with other State
				and Federal programs, including programs administered by the Assistant
				Secretary for Economic Development;
								(D)a description of the actual or potential
				clean energy manufacturing supply chains, including significant component
				parts, in the region served by the revolving loan fund;
								(E)how the State is planning to target the
				provision of loans under the Program to manufacturers located in regions
				characterized by high unemployment and sudden and severe economic dislocation,
				particularly if mass layoffs have resulted in a precipitous increase in
				unemployment;
								(F)the availability of a skilled manufacturing
				workforce in the region served by the revolving loan fund;
								(G)the capacity of the region’s workforce and
				education systems to provide pathways for unemployed or low-income workers into
				skilled manufacturing employment;
								(H)a description of how the State will target
				loans to small or medium-sized manufacturers that—
									(i)manufacture automobile components;
				and
									(ii)(I)increase the energy efficiency of their
				manufacturing facilities; or
										(II)retool to manufacture clean energy products
				or energy efficient products, including manufacturing components to improve the
				compliance of an automobile with fuel economy standards prescribed under
				section
				32902 of title 49, United States Code;
										(I)a description of how the State is planning
				to use the loan fund to achieve the earliest and maximum greenhouse gas
				emission reductions within a reasonable period of time for each dollar invested
				and with the fewest non-greenhouse gas environmental impacts; and
								(J)such other factors as the Secretary
				considers appropriate to ensure that grants awarded under the Program
				effectively and efficiently achieve the purposes described in
				 subsection
				(a).
								(e)Revolving loan funds
							(1)In generalA State receiving a grant under the Program
				shall establish, maintain, and administer a revolving loan fund in accordance
				with this subsection.
							(2)DepositsA revolving loan fund shall consist
				of—
								(A)amounts from grants awarded under this
				section; and
								(B)all amounts held or received by the State
				incident to the provision of loans described in
				subsection
				(f), including all collections of principal and
				interest.
								(3)ExpendituresAmounts in the revolving loan fund shall be
				available for the provision and administration of loans in accordance with
				subsection
				(f).
							(f)Loans
							(1)In generalA State receiving a grant under this
				section shall use the amount in the revolving loan fund to provide loans to
				small or medium-sized manufacturers.
							(2)Loan terms and conditions
								(A)TermsIn determining the term of each loan
				provided under paragraph (1), the State shall ensure that—
									(i)the term of any loan for fixed assets does
				not exceed the useful life of the asset and is shorter than 15 years;
				and
									(ii)the term of any loan for working capital is
				not longer than 3 years.
									(B)Interest
				ratesThe interest rate set
				by the State for each loan provided under paragraph (1)—
									(i)shall enable the loan recipient to
				accomplish the activities described in subparagraphs (A) and (B) of subsection
				(c)(1);
									(ii)may be set at below-market interest
				rates;
									(iii)may not be lower than 0 percent; and
									(iv)may not be greater than 500 basis points
				above the prime rate, as of the settlement date for such loan.
									(C)Description and budget for use of loan
				fundsEach recipient of a
				loan from a State under the Program shall develop and submit, to the State and
				to the Secretary, a description and budget for the use of loan amounts,
				including a description of—
									(i)any new business expected to be developed
				with the loan;
									(ii)any improvements to manufacturing
				operations to be developed with the loan; and
									(iii)any technology expected to be
				commercialized with the loan.
									(D)Priority in review and preference in
				selection for certain loan applicants
									(i)ReviewIn reviewing applications submitted by
				small or medium-sized manufacturers for a loan, a recipient of a grant under
				the Program shall give priority to small or medium-sized manufacturers
				described in clause (iii).
									(ii)SelectionIn selecting small or medium-sized
				manufacturers to receive a loan, a recipient of a grant under the Program shall
				give preference to small or medium-sized manufacturers described in clause
				(iii).
									(iii)Priority and preferred small or
				medium-sized manufacturersA
				small or medium-sized manufacturer described in this clause is a manufacturer
				that—
										(I)is certified by a Hollings Manufacturing
				Extension Center or a manufacturing-related local intermediary designated by
				the Secretary for purposes of providing such certification; or
										(II)provides individuals employed at the
				manufacturing facilities of the manufacturer with—
											(aa)pay that is, on average, not less than the
				average wage of an individual working in a manufacturing facility in the State;
				and
											(bb)health benefits.
											(iv)Certification by Hollings Manufacturing
				Extension CenterA Hollings
				Manufacturing Extension Center or other entity designated by the Secretary for
				purposes of providing certification under clause (iii)(I) may not certify
				applications for a loan until the Center or other entity has completed a
				qualitative and quantitative review of the applicant’s business strategy,
				manufacturing operations, and technological ability to contribute to the
				purposes described in subsection (a).
									(E)Repayment upon relocation outside United
				States
									(i)In generalThe recipient of a loan under paragraph (1)
				to finance the cost of reequipping, expanding, or establishing a manufacturing
				facility or to reduce the energy intensity of a manufacturing facility that
				relocates the production activities of such manufacturing facility outside the
				United States during the term of the loan shall repay such loan in full in
				accordance with this subparagraph.
									(ii)Payment of interestThe repayment of a loan under clause (i)
				shall bear interest at a penalty rate determined by the Secretary to deter
				recipients of loans under paragraph (1) from relocating production activities
				outside the United States.
									(iii)Period of repaymentThe Secretary shall determine the duration
				of the repayment of a loan under clause (i).
									(F)Compliance with wage rate
				requirementsEach recipient
				of a loan under paragraph (1) shall incorporate, into all contracts for
				construction, alteration, or repair, which are paid for, in whole or in part,
				with amounts obtained pursuant to such loan, a requirement that all laborers
				and mechanics employed by contractors and subcontractors performing
				construction, alteration, or repair shall be paid wages at rates not less than
				those determined by the Secretary of Labor, in accordance with subchapter IV of
				chapter 31 of title 40,
				United States Code (known as the Davis-Bacon Act), to be
				prevailing for the corresponding classes of laborers and mechanics employed on
				projects of a character similar to the contract work in the same locality in
				which the work is to be performed. With respect to the labor standards
				specified in this subparagraph, the Secretary of Labor shall have the authority
				and functions set forth in Reorganization Plan Numbered 14 of 1950 (15 Fed.
				Reg. 3176; 64 Stat. 1267) and
				section
				3145 of title 40, United States Code.
								(G)Annual reports by loan
				recipientsNot less
				frequently than once each year during the term of each loan issued by a State
				under paragraph (1), the loan recipient shall submit a report to such State
				that contains such information as the Secretary may specify for purposes of the
				Program, including information that the Secretary can use to determine whether
				a recipient of a loan is required to repay the loan under subparagraph
				(E).
								(3)Annual reports by grant
				recipientsNot less
				frequently than once each year, each recipient of a grant under the Program
				shall submit a report to the Secretary that describes—
								(A)the impact of each loan issued by the State
				under the Program; and
								(B)the aggregate impact of all such loans,
				including—
									(i)the sales increased or retained;
									(ii)cost savings or costs avoided;
									(iii)additional investment encouraged;
				and
									(iv)jobs created or retained.
									(g)Authorization of
				appropriationsThere is
				authorized to be appropriated $15,000,000,000 for each of fiscal years 2011 and
				2012 to carry out this
				section.
						.
			102.Clean energy and efficiency manufacturing
			 partnerships
				(a)Hollings Manufacturing Partnership
			 ProgramSection 25(b) of the
			 National Institute of Standards and Technology Act (15 U.S.C. 278k(b))
			 is amended—
					(1)in paragraph (2), by striking
			 and at the end;
					(2)in paragraph (3), by striking the period at
			 the end and inserting ; and; and
					(3)by adding at the end the following:
						
							(4)the establishment of a clean energy
				manufacturing supply chain initiative—
								(A)to support manufacturers in their
				identification of and diversification to new markets, including support for
				manufacturers transitioning to the use of clean energy supply chains;
								(B)to assist manufacturers improve their
				competitiveness by reducing energy intensity and greenhouse gas production,
				including the use of energy intensive feedstocks;
								(C)to increase adoption and implementation of
				innovative manufacturing technologies;
								(D)to coordinate and leverage the expertise of
				the National Laboratories and Technology Centers and the Industrial Assessment
				Centers of the Department of Energy to meet the needs of manufacturers;
				and
								(E)to identify, assist, and certify
				manufacturers seeking loans under section
				27(e)(1).
								.
					(b)Reduction in cost share
			 requirementsSection 25(c) of
			 the National Institute of Standards and Technology Act (15 U.S.C. 278k(c))
			 is amended—
					(1)in paragraph (1), by striking six
			 years and inserting 6 years, or as provided in paragraph
			 (5);
					(2)in paragraph (3)(B), by striking not
			 less than 50 percent of the costs incurred for the first 3 years and an
			 increasing share for each of the last 3 years and inserting 50
			 percent of the costs incurred, or such lesser percentage of the costs incurred
			 that the Secretary determines, by rule, to be appropriate; and
					(3)in paragraph (5)—
						(A)by striking at declining
			 levels; and
						(B)by striking one third of the capital
			 and annual operating and maintenance costs and inserting 50
			 percent of the capital and annual operating and maintenance costs, or such
			 lesser percentage that the Secretary determines, by rule, to be
			 appropriate.
						(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce for the Hollings
			 Manufacturing Partnership Program authorized under sections 25 of the National
			 Institute of Standards and Technology Act (15 U.S.C. 278k) and for the
			 provision of assistance under section 26 of such Act (15 U.S.C.
			 278l)—
					(1)$200,000,000 for fiscal year 2010;
					(2)$250,000,000 for fiscal year 2011;
					(3)$300,000,000 for fiscal year 2012;
					(4)$350,000,000 for fiscal year 2013;
			 and
					(5)$400,000,000 for fiscal year 2014.
					103.Technical amendments
				(a)Amendment to National Institute of
			 Standards and Technology ActSection 25 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278k) is amended—
					(1)in subsection (a), by striking
			 (hereafter in this Act referred to as the
			 Centers); and
					(2)by adding at the end the following:
						
							(g)Designation
								(1)Hollings Manufacturing Partnership
				ProgramFor purposes of this
				Act, the program established under this section shall be known as the
				Hollings Manufacturing Partnership Program.
								(2)Hollings Manufacturing Extension
				CentersFor purposes of this
				Act, the Regional Centers for the Transfer of Manufacturing Technology created
				and supported under subsection (a) shall be known as Hollings
				Manufacturing Extension Centers or
				Centers).
								.
					(b)Amendment to Consolidated Appropriations
			 Act, 2005Title II of
			 division B of the Consolidated Appropriations Act, 2005 (Public Law
			 108–447; 118 Stat. 2879;
			 15 U.S.C.
			 278k note) is amended under the heading industrial technology services by
			 striking 2007: 
			 Provided further, That
			 and all that follows through Extension Centers. and inserting
			 2007..
				IIAgricultural producers value-added
			 investment tax credit
			201.Credit for farmer investment in value-added
			 agricultural property
				(a)In generalSubpart D of part IV of subchapter A of
			 chapter 1 (relating to business related credits) is amended by adding at the
			 end the following new section:
					
						45S.Value-added agricultural property
				investment credit
							(a)General ruleFor purposes of section 38, in the case of
				a taxpayer who is—
								(1)an eligible person, or
								(2)a farmer-owned entity,
								the value-added agricultural
				property investment credit determined under this section for any taxable year
				is 50 percent of the basis of any qualified value-added agricultural property
				placed in service during the taxable year. In the case of a farmer-owned
				entity, such credit shall be allocated on a pro rata basis among eligible
				persons holding qualified investments in such entity as of the last day of such
				taxable year.(b)Maximum
				creditFor purposes of
				subsection (a)—
								(1)Property placed in service by eligible
				personIn the case of
				property placed in service during a taxable year by an eligible person, the
				credit determined under this section for such year shall not exceed $30,000,
				reduced by the amount of the creditable investments allowed for the taxable
				year under paragraph (2).
								(2)Property placed in service by farmer-owned
				entity
									(A)In generalIn the case of property placed in service
				by a farmer-owned entity, the credit determined under this section shall not
				exceed the sum of the eligible person’s creditable investments in such entity
				as of the date such property is placed in service.
									(B)Creditable investmentsFor purposes of subparagraph (A), the term
				creditable investments means, with respect to any property placed
				in service by a farmer-owned entity, the aggregate qualified investments made
				by the eligible person in such entity, reduced (but not below zero) by the sum
				of—
										(i)the amount of the aggregate qualified
				investments made by such person in such entity which were taken into account
				under this section with respect to property previously placed in service by
				such entity, and
										(ii)the amount of the aggregate qualified
				investments made by such person in all other farmer-owned entities which were
				taken into account under this section with respect to property previously
				placed in service by such other entities.
										(C)LimitationFor purposes of this paragraph, the
				aggregate qualified investments made by the eligible person which may be taken
				into account for any taxable year shall not exceed $30,000.
									(c)DefinitionsFor purposes of this section—
								(1)Qualified value-added agricultural
				propertyThe term
				qualified value-added agricultural property means property—
									(A)which is used to add value to a good or
				product, suitable for food or nonfood use, derived in whole or in part from
				organic matter which is available on a renewable basis, including agricultural
				crops and agricultural wastes and residues, wood wastes and residues, and
				domesticated animal wastes,
									(B)(i)to which section 168 applies without regard
				to any useful life, or
										(ii)with respect to which depreciation (or
				amortization in lieu of depreciation) is allowable and having a useful life
				(determined as of the time such property is placed in service) of 3 years or
				more, and
										(C)which is owned and operated by an eligible
				person or a farmer-owned entity.
									(2)Eligible person
									(A)In generalThe term eligible person means
				a person who materially participates during the taxable year in an eligible
				farming business.
									(B)Material participationFor purposes of subparagraph (A), the
				determination of whether a person materially participates in the trade or
				business of farming shall be made in a manner similar to the manner in which
				such determination is made under section 2032A(e)(6). In the case that the
				person is a corporation, cooperative, partnership, estate, or trust, such
				determination shall be made at the shareholder, partner, or beneficial
				interests level (as the case may be).
									(C)Eligible farming businessFor purposes of subparagraph (A), the term
				eligible farming business means a farming business (as defined in
				section 263A(e)(4)) which is not a passive activity (within the meaning of
				section 469(c)).
									(3)Farmer-owned entity
									(A)In generalThe term farmer-owned entity
				means—
										(i)a corporation (including an S corporation)
				in which eligible persons own 50 percent or more of the total voting power of
				the stock and 50 percent or more (in value) of the stock,
										(ii)a partnership in which eligible persons own
				50 percent or more of the total voting power of the profits interest and 50
				percent or more (in value) of the profits interest, and
										(iii)a cooperative in which eligible persons own
				50 percent or more of the total voting power of the member patronage interests
				and 50 percent or more (in value) of the member patronage interests.
										(B)Constructive ownership rulesFor purposes of subparagraph (A), rules
				similar to the rules of section 263A(e)(2)(B) shall apply; except that, in
				applying such rules, the members of an individual’s family shall be the
				individuals described in subparagraph (C).
									(C)Members of familyThe family of any individual shall include
				only his spouse and children, grandchildren, and great grandchildren (whether
				by the whole or half blood), and the spouses of his children, grandchildren,
				and great grandchildren, who reside in the same household or jointly operate
				farming businesses (as defined in section 263A(e)(4)). For purposes of the
				preceding sentence, a child who is legally adopted, or who is placed with the
				taxpayer by an authorized placement agency for adoption by the taxpayer, shall
				be treated as a child by blood.
									(4)Qualified investments
									(A)In generalThe term qualified investments
				means a payment of cash for the purchase of a qualified equity interest in a
				farmer-owned entity.
									(B)Qualified equity interestThe term qualified equity
				interest means—
										(i)any stock in a domestic corporation if such
				stock is acquired by the taxpayer after December 31, 2008, and before January
				1, 2015, at its original issue (directly or through an underwriter) from the
				corporation solely in exchange for cash,
										(ii)any capital or profits interest in a
				domestic partnership if such interest is acquired by the taxpayer after
				December 31, 2008, and before January 1, 2015, and
										(iii)any patronage interest in a cooperative if
				such interest is acquired by the taxpayer after December 31, 2008, and before
				January 1, 2015.
										Rules similar to the rules of
				section 1202(c)(3) shall apply for purposes of this paragraph.(d)Special rulesFor purposes of this section—
								(1)Treatment of married
				individualsIn the case of a
				separate return by a married individual (as defined in section 7703),
				subsection (b)(3)(A) shall be applied by substituting $15,000
				for $30,000.
								(2)Applicable rulesUnder regulations prescribed by the
				Secretary—
									(A)Allocation of credit in the case of estates
				and trustsRules similar to
				the rules of subsection (d) of section 52 shall apply.
									(B)Certain property not eligibleRules similar to the rules of section 50(b)
				shall apply.
									(3)Basis adjustmentFor purposes of this subtitle, if a credit
				is allowed under this section to any eligible person with respect to qualified
				value-added agricultural property, the basis of such property shall be reduced
				by the amount of the credit so allowed and increased by the amount of recapture
				under subsection (e).
								(e)Recapture in the case of certain
				dispositions
								(1)In generalUnder regulations prescribed by the
				Secretary, rules similar to the rules of section 50(a) shall apply with respect
				to an eligible person if, within the 5-year period beginning on the date
				qualified value-added agricultural property with respect to which such person
				was allowed a credit under subsection (a) is originally placed in
				service—
									(A)such property ceases to be qualified for
				purposes of this section,
									(B)the eligible person or the farmer-owned
				entity (as the case may be) disposes of all or part of such property, or
									(C)the eligible person or the farmer-owned
				entity (as the case may be) ceases to be an eligible person or farmer-owned
				entity for purposes of this section.
									(2)Special rules in event of death
									(A)In generalThe period in paragraph (1) shall be
				suspended with respect to an eligible person for the 2-year period beginning on
				the date of death of such person.
									(B)Heirs who are eligible
				personsIn the case that an
				heir of an eligible person is also an eligible person, neither paragraph (1)
				nor subparagraph (A) of this paragraph (unless elected by such heir) shall
				apply with respect to the transfer of property to such heir.
									(f)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary to carry out the purposes of this
				section.
							(g)TerminationThis section shall not apply to property
				placed in service after December 31,
				2012.
							.
				(b)Credit allowed as part of general business
			 creditSection 38(b)
			 (defining current year business credit) is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following new paragraph:
					
						(37)in the case of an eligible person (as
				defined in section 45S(c)(2)) or farmer-owned entity (as defined in section
				45S(c)(3)), the value-added agricultural property investment credit determined
				under section
				45S(a).
						.
				(c)Credit allowable against minimum
			 taxSubparagraph (B) of
			 section 38(c)(4) is amended by redesignating clauses (vii) through (ix) as
			 clauses (viii) through (x), respectively, and by inserting after clause (vi)
			 the following new clause:
					
						(vii)the credit determined under section 45S
				(relating to value-added agricultural property investment
				credit).
						.
				(d)Deduction for certain unused business
			 creditsSubsection (c) of
			 section 196 is amended by striking and at the end of paragraph
			 (13), by striking the period at the end of paragraph (14) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(15)the value-added agricultural property
				investment credit determined under section
				45S.
						.
				(e)Basis adjustmentSubsection (a) of section 1016 is amended
			 by striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
					
						(38)to the extent provided in section
				45S(d)(3), in the case of payments with respect to which a credit has been
				allowed under section
				38.
						.
				(f)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 is amended by adding at the end thereof the
			 following new item:
					
						
							Sec. 45S. Value-added
				agricultural property investment
				credit.
						
						.
				(g)Effective
			 dateThe amendments made by
			 this section shall apply to qualified investments (as defined in section
			 45S(c)(4) of the Internal Revenue Code of 1986, as added by this section) made,
			 and property placed in service, after December 31, 2010.
				IIITraining grants for employees
			301.Definition of SecretaryIn this title, the term
			 Secretary means the Secretary of Labor.
			302.Authorization
				(a)In generalThe Secretary, in consultation with the
			 Secretary of Commerce, shall award grants to eligible entities described in
			 subsection (b) to assist the entities to improve the job skills necessary for
			 employment in specific industries.
				(b)Eligible entities described
					(1)In generalAn eligible entity described in this
			 subsection is a consortium that—
						(A)shall consist of representatives from not
			 less than 5 businesses, or a lesser number of businesses if such lesser number
			 of businesses employs at least 30 percent of the employees in the industry
			 involved in the region (or a nonprofit organization that represents such
			 businesses);
						(B)may consist of representatives from—
							(i)labor organizations;
							(ii)State and local government; and
							(iii)educational institutions;
							(C)is established to serve 1 or more
			 particular industries; and
						(D)is established to serve an eligible
			 area.
						(2)Eligible areaThe term eligible area means
			 any county that, based on information contained in the most recent decennial
			 census, has a population of not more than 1,000,000 residents.
					(3)Majority of representativesA majority of the representatives
			 comprising the consortium shall be representatives described in paragraph
			 (1)(A).
					(c)Priority for small businessesIn providing grants under subsection (a),
			 the Secretary shall give priority to an eligible entity if a majority of
			 representatives forming the entity represent small-business concerns (as
			 defined in section
			 3(a) of the Small Business
			 Act (15
			 U.S.C. 632(a)).
				(d)Maximum amount of grantThe amount of a grant awarded to an
			 eligible entity under subsection (a) may not exceed $1,000,000 for any fiscal
			 year.
				303.Use of amounts
				(a)In generalThe Secretary may not award a grant under
			 section 402 to an eligible entity unless the entity agrees to use amounts
			 received from the grant to improve the job skills necessary for employment by
			 businesses in the industry with respect to which the entity was
			 established.
				(b)Conduct of program
					(1)In generalIn carrying out the program described in
			 subsection (a), the eligible entity may provide for—
						(A)an assessment of training and job skill
			 needs for the industry;
						(B)the development of a sequence of skill
			 standards that are benchmarked to advanced industry practices;
						(C)the development of curriculum and training
			 methods, including, where appropriate, e-learning or technology-based
			 training;
						(D)the purchase, lease, or receipt of
			 donations of training equipment;
						(E)the identification of training providers
			 and the development of partnerships between the industry and educational
			 institutions, including community colleges;
						(F)the development of apprenticeship
			 programs;
						(G)the development of training programs for
			 workers, including dislocated workers;
						(H)the development of training plans for
			 businesses; and
						(I)the development of the membership of the
			 entity.
						(2)Additional requirementIn carrying out the program described in
			 subsection (a), the eligible entity shall provide for the development and
			 tracking of performance outcome measures for the program and the training
			 providers involved in the program.
					(c)Administrative costsThe eligible entity may use not more than
			 10 percent of the amount of a grant to pay for administrative costs associated
			 with the program described in subsection (a).
				304.Requirement of matching funds
				(a)In generalThe Secretary may not award a grant under
			 section 402 to an eligible entity unless the entity agrees that the entity will
			 make available non-Federal contributions toward the costs of carrying out
			 activities under the grant in an amount that is not less than $2 for each $1 of
			 Federal funds provided under the grant, of which—
					(1)$1 shall be provided by the businesses
			 participating in the entity; and
					(2)$1 shall be provided by the State or local
			 government involved.
					(b)Other contributions
					(1)EquipmentEquipment donations to facilities that are
			 not owned or operated by the members of the eligible entity involved and that
			 are shared by the members may be included in determining compliance with
			 subsection (a).
					(2)Limitation
						(A)In generalAn eligible entity may not include in-kind
			 contributions in complying with the requirement of subsection (a).
						(B)ConsiderationThe Secretary may consider donations
			 described in subparagraph (A) in ranking applications.
						305.Limit on administrative
			 expensesThe Secretary may use
			 not more than 5 percent of the amounts made available to carry out this title
			 to pay the Federal administrative costs associated with awarding grants under
			 this title.
			306.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this title—
				(1)$50,000,000 for each of fiscal years 2011
			 through 2015; and
				(2)such sums as are necessary for each fiscal
			 year thereafter.
				IVTax credits to expand broadband
			 access
			401.Credit for property used to furnish
			 broadband services in rural areas
				(a)In generalSubpart D of part IV of subchapter A of
			 chapter 1 (relating to business related credits), as amended by this Act, is
			 amended by inserting after section 45S the following new section:
					
						45T.Property used to furnish broadband services
				in rural areas
							(a)In generalFor purposes of section 38, the broadband
				services credit determined under this section is an amount equal to 50 percent
				of the cost of each qualified broadband property placed in service during the
				taxable year.
							(b)Increased percentage where high speed
				service providedSubsection
				(a) shall be applied by substituting 60 percent for 50
				percent in any case where the qualified broadband property provides
				transmission service at a speed which is not less than—
								(1)except in the case of commercial mobile
				radio services, 50 megabits per second downstream and 20 megabits per second
				upstream, and
								(2)in the case of commercial mobile radio
				services, 10 megabits per second downstream and 2 megabits per second
				upstream.
								(c)DefinitionsFor purposes of this section—
								(1)Qualified broadband propertyThe term qualified broadband
				property means section 1245 property (as defined in section
				1245(a)(3))—
									(A)which is used to provide broadband services
				in rural areas to purchasers of such services,
									(B)which is—
										(i)tangible property (to which section 168
				applies), or
										(ii)computer software (as defined in section
				197(e)(3)(B)) which is described in section 197(e)(3)(A) and to which section
				167 applies, and
										(C)the original use of which commences with
				the taxpayer.
									Such term shall not include any
				property described in section 50(b).(2)BroadbandThe term broadband means an
				Internet Protocol-based transmission service (at a speed which is not less than
				5 megabits per second downstream and 1 megabit per second upstream) that
				enables users to send and receive voice, video, data, graphics, or a
				combination, without regard to any transmission media or technology.
								(3)Rural areaThe term rural area means any
				census tract outside a metropolitan statistical area (as defined by the Office
				of Management and Budget).
								(4)Regulated entitiesThe credit determined under subsection (a)
				may not be used to reduce a taxpayer's cost of service, but may be used to
				reduce rate base, provided that such reduction is restored not less rapidly
				than ratably. For purposes of determining ratable restorations to rate base,
				the period of time used in computing depreciation expense for purposes of
				reflecting operating results in the taxpayer's regulated books of account shall
				be used.
								(d)Other rules to applyRules similar to the rules of paragraphs
				(3), (4), and (5) of section 179(d) shall apply for purposes of this
				section.
							(e)Basis reductionRules similar to the rules of sections
				50(c) (other than paragraph (3) thereof) and 1016(a)(19) shall apply for
				purposes of this
				section.
							.
				(b)Credit To be part of general business
			 creditSubsection (b) of
			 section 38, as amended by this Act, is amended by striking plus
			 at the end of paragraph (37), by striking the period at the end of paragraph
			 (38) and inserting , plus, and by adding at the end the
			 following new paragraph:
					
						(39)the broadband services credit determined
				under section
				45T(a).
						.
				(c)Clerical amendmentThe table of sections subpart D of part IV
			 of subchapter A of chapter 1, as amended by this Act, is amended by adding at
			 the end the following new item:
					
						Sec. 45T. Property used
				to furnish broadband services in rural areas..
					
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of
			 enactment of this Act in taxable years ending after such date.
				VSupporting investment in urban
			 centers
			501.Extension of benefits
				(a)Empowerment zones
					(1)Rounds i and ii designationsSection 1391(d)(1) is amended by striking
			 December 31, 2009 in subparagraph (A)(i) and inserting
			 December 31, 2019.
					(2)Round iii designationsSection 1391(h)(2) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2019.
					(b)Rural enterprise communitiesSection 1391(d)(1)(A) is amended by
			 striking or at the end of clause (i) and by striking clause (ii)
			 and inserting the following new clauses:
					
						(ii)in the case of an enterprise community not
				described in clause (iii), the close of the 10th calendar year beginning on or
				after such date of designation, or
						(iii)in the case of an enterprise community
				designated in a rural area pursuant to section 766 of division A of the Omnibus
				Consolidated and Emergency Supplemental Appropriations Act, 1999, December 31,
				2019,
						.
				(c)Renewal communities
					(1)Sections 1400E(b) and 1400I(g) are each
			 amended by striking December 31, 2009 each place it appears and
			 inserting December 31, 2019.
					(2)Sections 1400E(b)(3), 1400F(b), and
			 1400J(b) are each amended by striking January 1, 2010 each place
			 it appears and inserting January 1, 2020.
					(3)Section 1400F(c)(2) amended by striking
			 December 31, 2014 and inserting December 31,
			 2024.
					(4)Section 1400F(d) is amended by striking
			 December 31, 2014 and inserting December 31,
			 2024.
					(5)Section 1400I(d)(2)(A) is amended by
			 striking 2010 and inserting 2020.
					(d)Treatment of termination dates specified in
			 nominations
					(1)Paragraph (1) of section 1391(d) is amended
			 by adding at the end the following new flush sentence:
						
							The termination date referred to in
				subparagraph (B) shall be treated as being no earlier than the termination date
				under subparagraph (A) unless an earlier termination date is designated under
				subparagraph (B) after the date of the enactment of this
				sentence..
					(2)Paragraph (1) of section 1400E(b) is
			 amended by adding at the end the following new flush sentence:
						
							The termination date referred to in
				subparagraph (B) shall be treated as being no earlier than the termination date
				under subparagraph (A) unless an earlier termination date is designated under
				subparagraph (B) after the date of the enactment of this
				sentence.
					502.Expansion of businesses eligible for
			 benefits; expansion of eligible business activities
				(a)Expansion of qualified business
			 entities
					(1)In generalSubsections (b) and (c) of section 1397C
			 are amended to read as follows:
						
							(b)Qualified business entityFor purposes of this section, the term
				qualified business entity means, with respect to any taxable year,
				any corporation or partnership if for such year—
								(1)any trade or business of such entity is the
				active conduct of a qualified business within an empowerment zone,
								(2)at least 35 percent of its employees are
				residents of an empowerment zone,
								(3)less than 5 percent of the average of the
				aggregate unadjusted bases of the property of such entity is attributable to
				collectibles (as defined in section 408(m)(2)) other than collectibles that are
				held primarily for sale to customers in the ordinary course of such business,
				and
								(4)less than 5 percent of the average of the
				aggregate unadjusted bases of the property of such entity is attributable to
				nonqualified financial property.
								(c)Qualified proprietorshipFor purposes of this section, the term
				qualified proprietorship means, with respect to any taxable year,
				any qualified business carried on by an individual as a proprietorship if for
				such year—
								(1)at least 35 percent of such employees are
				residents of an empowerment zone,
								(2)less than 5 percent of the average of the
				aggregate unadjusted bases of the property of such individual which is used in
				such business is attributable to collectibles (as defined in section 408(m)(2))
				other than collectibles that are held primarily for sale to customers in the
				ordinary course of such business, and
								(3)less than 5 percent of the average of the
				aggregate unadjusted bases of the property of such individual which is used in
				such business is attributable to nonqualified financial property.
								For purposes of this subsection, the
				term employee includes the
				proprietor..
					(2)Conforming amendments
						(A)Subsection (e) of section 1400 is amended
			 by striking subsections (b)(6) and (c)(5) and inserting
			 subsections (b)(2) and (c)(1).
						(B)Paragraph (2) of section 1400B(c) is
			 amended by inserting (as in effect on the day before the date of the
			 enactment of the Upstate Works
			 Act) after 1397C.
						(b)Modification of employment requirement for
			 businesses located in areas with lower population density
					(1)Definition of qualified business
			 entitySection 1397C is
			 amended by adding at the end the following new subsection:
						
							(g)Modification of employment requirement for
				businesses located in areas with lower population density
								(1)In generalIn the case of businesses located in a
				lower-density empowerment zone, subsections (b)(2) and (c)(1) shall be applied
				by treating employees as residents of the empowerment zone if they are
				residents of a census tract—
									(A)which is an area of pervasive poverty,
				unemployment, and general distress (within the meaning of section
				1400E(c)(3)(A)), and
									(B)any point on the boundary of which is
				within 50 miles of any point on the boundary of the empowerment zone.
									(2)Lower-density empowerment
				zoneFor purposes of
				paragraph (1), the term lower density empowerment zone means any
				empowerment zone the average population of population census tracts within such
				zone is less than
				3,000.
								.
					(2)Employment creditParagraph (1) of section 1396(d) is amended
			 by adding at the end the following new flush sentence:
						
							In the case of businesses located in
				a lower-density empowerment zone (as defined in section 1397C(g)(2)),
				subparagraph (B) shall be applied by treating employees as residents of the
				empowerment zone if they are residents of a census tract which is an area of
				pervasive poverty, unemployment, and general distress (within the meaning of
				section 1400E(c)(3)(A)), and any point on the boundary of such tract is within
				50 miles of any point on the boundary of the empowerment
				zone..
					(c)Expansion of eligible business
			 activities
					(1)Renting real or personal property
			 permitted
						(A)In generalSubsection (d) of section 1397C is amended
			 by striking paragraphs (2) and (3).
						(B)Recovery zone propertyParagraph (2) of section 1400U–3(c) is
			 amended to read as follows:
							
								(2)Qualified businessThe term qualified business
				means any trade or business except that such term shall not include any trade
				or business consisting of the operation of any facility described in section
				144(c)(6)(B).
								.
						(C)Conforming amendmentParagraph (3) of section 45D(d) is amended
			 by striking ; except that and all that follows and inserting a
			 period.
						(2)Developing or holding intangibles
			 permitted
						(A)In generalSubsection (d) of section 1397C is amended
			 by striking paragraph (4).
						(B)Conforming amendmentClause (iii) of section 1394(b)(3)(B) is
			 amended by striking , (4),.
						(d)Empowerment zone employment credit To apply
			 to employees at certain additional businesses and to employees who are family
			 membersSubparagraph (D) of
			 section 1396(d)(2) (defining qualified zone employee) is amended—
					(1)by striking subparagraph (A),
					(2)by redesignating subparagraphs (B), (C),
			 (D), and (E) as subparagraphs (A), (B), (C), and (D), respectively, and
					(3)by striking any facility described
			 in section 144(c)(6)(B) in subparagraph (C), as so redesignated, and
			 inserting any excluded facility (as defined in section
			 1397C(d)(5)).
					(e)Certain businesses may be financed with
			 gulf opportunity zone bonds
					(1)In generalSubparagraph (E) of section 1400N(a)(2) is
			 amended by striking any property described in section
			 144(c)(6)(B) and inserting any excluded facility (as defined in
			 section 1397C(d)(5)).
					(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to obligations issued after the date of the
			 enactment of this Act.
					503.Modifications permitting expansion of
			 designated areas
				(a)Authority to expand boundaries of zones and
			 communities
					(1)Empowerment zones and enterprise
			 communitiesSection 1391 is
			 amended by adding at the end the following new subsection:
						
							(i)Authority To expand boundaries of
				designated areas
								(1)In generalAt the request of all governments which
				nominated an area as an empowerment zone or enterprise community, the
				appropriate Secretary may expand the area of such zone or community to include
				1 or more contiguous or noncontiguous areas if such governments establish to
				the satisfaction of the appropriate Secretary that such expansion furthers the
				purposes of the designation of the initial area as such a zone or
				community.
								(2)Rural areasWith respect to any empowerment zone or
				enterprise community located in a rural area, at the request of the nominating
				local government, the appropriate Secretary shall expand the area of such zone
				or community to include the entire area of such nominating local government,
				but only if—
									(A)either—
										(i)the poverty rate and the unemployment rate
				for such entire area as determined by the data from the most recent census was
				at least 110 percent of such rate for the United States, or
										(ii)during the period beginning with the
				decennial census immediately preceding the most recent decennial census and
				ending with the most recent decennial census, such entire area has a net out
				migration of inhabitants of at least 10 percent of the population of such area,
				and
										(B)such entire area meets 1 or more of the
				following criteria determined by data from the most recent decennial
				census:
										(i)Median household income is not more than 70
				percent of such income for the United States.
										(ii)Per capita income is not more than 75
				percent of such income for the United States.
										(iii)The percentage of such area's population
				which is disabled is at least 130 percent of such percentage for the United
				States.
										.
					(2)Renewal communitiesSection 1400E is amended by adding at the
			 end the following new subsection:
						
							(h)Authority To expand boundaries of
				designated areas
								(1)In generalAt the request of all governments which
				nominated an area as a renewal community, the Secretary of Housing and Urban
				Development may expand the area of such community to include 1 or more
				noncontiguous areas if such governments establish to the satisfaction of such
				Secretary that such expansion furthers the purposes of the designation of the
				initial area as a renewal community.
								(2)Rural areasWith respect to any renewal community
				located in a rural area, at the request of the nominating local government, the
				Secretary of Housing and Urban Development shall expand the area of such
				community to include the entire area of such nominating local government, but
				only if—
									(A)either—
										(i)the poverty rate and the unemployment rate
				for such entire area as determined by data from the most recent decennial
				census was at least 110 percent of such rate for the United States, or
										(ii)during the period beginning with the
				decennial census immediately preceding the most recent decennial census and
				ending with the most recent decennial census, such entire area has a net out
				migration of inhabitants of at least 10 percent of the population of such area,
				and
										(B)such entire area meets 1 or more of the
				following criteria determined by data from the most recent census:
										(i)Median household income is not more than 70
				percent of such income for the United States.
										(ii)Per capita income is not more than 75
				percent of such income for the United States.
										(iii)The percentage of such area's population
				which is disabled is at least 130 percent of such percentage for the United
				States.
										.
					(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date of the enactment of this
			 Act.
					(b)Modification of requirement for expanding
			 designated area based on 2000 census
					(1)In generalClause (ii) of section 1400E(g)(1)(A) is
			 amended to read as follows:
						
							(ii)such tract has a poverty rate using 2000
				census data—
								(I)which is at least 20 percent, or
								(II)which exceeds the poverty rate for such
				tract using 1990 census
				data.
								.
					(2)Effective
			 dateThe amendment made by
			 this subsection shall take effect on the date of the enactment of this
			 Act.
					(c)Repeal of exclusion of central business
			 district from eligibility as designated area
					(1)In generalParagraph (3) of section 1392(a) is amended
			 by adding and at the end of subparagraph (B), by striking
			 , and at the end of subparagraph (C) and inserting a period, and
			 by striking subparagraph (D).
					(2)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date of the enactment of this
			 Act.
					504.Expanded use of tax-exempt bonds
				(a)Enterprise facility bond limit for small
			 cities To be the same as for larger citiesSubparagraph (B) of section 1394(f)(2) is
			 amended by adding and at the end of clause (i), by striking
			 clause (iii), and by amending clause (ii) to read as follows:
					
						(ii)$230,000,000 if such zone is in an urban
				area.
						.
				(b)Zone employment requirement need not be met
			 after testing period under zone facility bond rules
					(1)In generalClause (iii) of section 1394(b)(3)(B) is
			 amended by striking if at least 35 percent of the employees of such
			 business for such year are residents of an empowerment zone or an enterprise
			 community.
					(2)Conforming amendmentSubsection (a) of section 1400A is amended
			 by striking and section 1394(b)(3)(B)(iii) shall be applied without
			 regard to the employee residency requirement.
					(c)Zone facility bonds for small businesses
			 may be guaranteed
					(1)In generalSubsection (d) of section 1394 is amended
			 to read as follows:
						
							(d)Special rules
								(1)Acquisition of land and existing property
				permittedThe requirements of
				sections 147(c)(1)(A) and 147(d) shall not apply to any bond described in
				subsection (a).
								(2)Bonds for small business may be
				guaranteedSection 149(b)
				shall not apply to any bond issued as part of an issue 95 percent or more of
				the net proceeds (as defined in section 150(a)(3)) of which are to be used to
				provide any enterprise zone facility the principal user of which is a small
				employer (as defined in section
				221(c)(4)).
								.
					(2)Qualified gulf opportunity zone
			 bondsParagraph (5) of
			 section 1400N(a) is amended by adding at the end the following new
			 subparagraph:
						
							(H)Section 149(b) shall not apply to any
				qualified Gulf Opportunity Zone Bond issued as part of an issue 95 percent or
				more of the net proceeds (as defined in section 150(a)(3)) of such issue are to
				be used for qualified project costs for nonresidential real property (including
				fixed improvements associated with such property) the principal user of which
				is a small employer (as defined in section
				221(c)(4)).
							.
					(3)Recovery zone facility bondsSubsection (d) of section 1400U–3 is
			 amended by adding at the end the following new sentence: Section 149(b)
			 shall not apply to any recovery zone facility bond issued as part of an issue
			 95 percent or more of the net proceeds (as defined in section 150(a)(3)) of
			 such issue are to be used for recovery zone property the principal user of
			 which is a small employer (as defined in section 221(c)(4))..
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after the date of the enactment
			 of this Act.
				505.Other modifications
				(a)Nonrecognition of gain To apply to real
			 property and intangiblesParagraph (2) of section 1397B(b) is
			 amended to read as follows:
					
						(2)Gain taxed as ordinary income not eligible
				for rolloverThis section
				shall not apply to any gain which is treated as ordinary income for purposes of
				this
				subtitle.
						.
				(b)Election of financing arrangement in lieu
			 of tax benefits
					(1)In generalSection 1396 is amended by adding at the
			 end the following new subsection:
						
							(e)Election of financing arrangement in lieu
				of tax benefits
								(1)In generalAt the election of any significant
				empowerment zone business, for the payment period of the debt obligation
				designated in such election (or as an amendment to such election) by such
				business—
									(A)such business—
										(i)shall not be allowed an empowerment zone
				employment credit described in subsection (a), and
										(ii)shall not be allowed any deduction for
				depreciation under section 168 with respect to qualified zone property that
				provides a cost recovery benefit described in paragraph (2), and
										(B)the Secretary shall make the payments
				described in paragraph (2) to a trustee designated by the electing business to
				accept such payments on behalf of such holders).
									(2)Payments
									(A)In generalAt the beginning of each year of the
				payment period, the Secretary shall pay (out of any money in the Treasury not
				otherwise appropriated) to the trustee designated by such business an amount
				equal to—
										(i)the empowerment zone employment credit
				computed for such year under this section as if the election was not made under
				this subsection, and
										(ii)except as provided in paragraph (4)(A), the
				amount equal to the cost recovery benefit divided by the number of years in the
				payment period described in subparagraph (C).
										(B)Cost recovery benefitFor purposes of subparagraph (A), the cost
				recovery benefit shall be an amount equal to 25 percent of—
										(i)the cost of any tangible property which is
				qualified zone property (including improvements to such tangible property)
				incurred by the significant empowerment zone business before the end of the
				first 5 full calendar years beginning after the date the election is made under
				this subsection, and
										(ii)any such cost for which a binding contract
				for financing the acquisition of such tangible property (including improvements
				to such tangible property) has been made by such business and which under the
				terms of the financing is to be incurred within the first 5 full calendar years
				beginning after the date of the election made under this subsection.
										(C)Payment
				periodThe payment period is
				the period of 15 calendar years beginning with the earlier of—
										(i)the calendar year specified by the
				significant empowerment zone business as the 1st year of the payment period
				without regard to the date the property is placed in service, or
										(ii)the 5th calendar year beginning after the
				date that the election under this subsection is made.
										(3)Significant empowerment zone
				businessFor purposes of this
				subsection, the term significant empowerment zone business means
				any trade or business operating in an empowerment zone if—
									(A)such business is nominated by the chief
				executive or the legislative body of the State or a local government in which
				the zone property is located, and
									(B)the Secretary of Housing and Urban
				Development determines that—
										(i)it is a facility for qualified research as
				defined in section 41(d) which is reasonably anticipated to make at least
				$50,000,000 of capital expenditures within the first 3 years of the payment
				period, or
										(ii)with respect to any other business, it is
				reasonably anticipated that such business will increase employment in such zone
				by the end of the first 3 years of the payment period by at least the lesser
				of—
											(I)1,000 full-time employees or equivalents,
				or
											(II)10 percent of the number of full-time
				employees estimated to have been employed in such zone on the date of its
				designation.
											(4)Special rules
									(A)Adjustment to cost recovery
				benefitIn the event that the
				significant empowerment zone business does not incur a cost within the period
				described in paragraph (2)(B) and for which a cost recovery benefit payment is
				made under this subsection, the Secretary shall reduce future recovery benefit
				payments to recover 110 percent of the overpayments in equal installments over
				the remaining payment period. In the event that a cost described in paragraph
				(2)(B)(i) is incurred, or a contract described in paragraph (2)(B)(ii) is
				entered into, after the beginning of the payment period, the Secretary shall
				increase future recover benefit payments to recover 100 percent of the cost
				recovery benefit associated with such costs or contracts in equal installments
				over the remaining payment period.
									(B)Basis adjustmentFor purposes of this subtitle, if a cost
				recovery payment is made under this subsection with respect to any property,
				the basis of such property shall be reduced by the amount of such
				payment.
									(5)Treatment of paymentsAny payment made under this subsection
				shall not be treated as a Federal Government guarantee for purposes of section
				149(b).
								.
					(2)Conforming amendmentSection 1016(a), as amended by this Act, is
			 amended by striking and at the end of paragraph (37), by
			 striking the period at the end of paragraph (38) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(39)to the extent provided in section
				1396(e)(4)(B).
							.
					506.Grants for awareness of zone benefits and
			 technical assistance to small business
				(a)In generalChapter 77 is amended by adding at the end
			 the following new section:
					
						7529.Grants for awareness of zone benefits and
				technical assistance to small business
							(a)In generalThe Secretary may make grants to State or
				local governments, or nonprofit organizations, for the purpose of making
				businesses aware of the benefits available under—
								(1)subchapter U of chapter 1 (relating to
				designation and treatment of empowerment zones, enterprise communities, and
				rural development investment areas),
								(2)subchapter W of chapter 1 (relating to
				District of Columbia enterprise zone),
								(3)subchapter X of chapter 1 (relating to
				renewal communities), and
								(4)subchapter Y of chapter 1 (relating to
				short-term regional benefits).
								(b)Technical assistance grantsThe Secretary may make grants to provide
				technical assistance to small businesses eligible for any benefits referred to
				in subsection
				(a).
							.
				(b)Clerical amendmentThe table of sections for such chapter is
			 amended by adding at the end the following new item:
					
						Sec. 7529. Grants for
				awareness of zone benefits and technical assistance to small
				business..
					
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
				507.Effective
			 dateExcept as otherwise
			 provided in this Act, the amendments made by this title shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
